IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS


                                       NO. WR-88,623-01


                 IN RE RICHARD ANTHONY BARTHOLOMEW, Relator


              ON APPLICATION FOR A WRIT OF MANDAMUS
      CAUSE NOS. 1321170-A AND 1319078-A IN THE 262ND DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator filed two applications for writs of habeas corpus

in the 262nd District Court of Harris County on April 24, 2017. The State was served on May 1,

2017. The District Court entered an order designating issues on May 19, 2017. More than 180 days

has passed since the date the State received the application, and the application has not been timely

forwarded to this Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

       Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of
receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: July 18, 2018
Do not publish